Case 3:20-cv-11785-RHC-EAS ECF No. 30, PageID.915 Filed 12/10/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

PRUDENTIAL DEFENSE SOLUTIONS, INC.,

       Plaintiff,

v.                                                       Case No. 20-11785

JAKE W. GRAHAM, MARK SHEAHAN,
and ROBERT CHARNOT

     Defendants.
__________________________________/

     ORDER DIRECTING PLAINTIFF TO SUBMIT WITNESS LIST, EXHIBIT LIST,
           DIGITAL EXHIBITS, AND PROPOSED FINDINGS OF FACT

       Plaintiff Prudential Defense Solutions, Inc., brings this action under the Michigan

Uniform Trade Secrets Act (“MUTSA”), Mich. Comp. Laws § 445.1904, the federal

Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(1), breach of contract, breach

of fiduciary duty, and civil conspiracy. (ECF No. 15, PageID.247-60.) It alleges

Defendant Jake W. Graham was Plaintiff’s Vice President and signed a non-compete

agreement but worked with Defendants Mark Sheahan and Robert Charnot, two non-

employees, to establish a competing company. Defendants also allegedly

misappropriated Plaintiff’s proprietary information to use in their competing business.

       Plaintiff has asked the court to enjoin Defendants from engaging in competition,

including by soliciting Plaintiff’s current or prospective clients. (ECF No. 18,

PageID.516-17; ECF No. 2.) On December 16, 2020, the court will hold a hearing on

the request for an injunction. (ECF No. 29.)
Case 3:20-cv-11785-RHC-EAS ECF No. 30, PageID.916 Filed 12/10/20 Page 2 of 2




        In preparation for the hearing, the court will direct Plaintiff to file a witness list,

exhibit list, and digital exhibits; the court will direct Plaintiff to lodge with chambers

proposed findings of facts. After reviewing Plaintiff’s submissions, the court will decide

whether a telephonic conference in advance of the hearing is necessary. Accordingly,

        IT IS ORDERED that Plaintiff is DIRECTED to file a list of intended witnesses by

December 14, 2020. Plaintiff must include the expected time needed for each witness.

        IT IS FURTHER ORDERED that Plaintiff is DIRECTED to file a list of physical

and digital exhibits by December 14, 2020. Plaintiff is also DIRECTED to file the digital

exhibits it intends to use by December 14, 2020.

        Finally, IT IS ORDERED that Plaintiff is DIRECTED to email the court’s case

manager, at Lisa_Wagner@mied.uscourts.gov, copying opposing counsel, a statement

setting out Plaintiff’s proposed findings of fact by December 14, 2020. The statement

must include numbered paragraphs describing each material proposed fact. The court

contemplates that each proposed finding of fact will be set forth concisely and

separately, presented without unnecessary argumentation.

                                                          s/Robert H. Cleland                     /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: December 10, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 10, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                          /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-
11785.PRUDENTIALDEFENSESOLUTIONS.OrderDirectingPlaintifftoSubmitDocuments.RMK.docx




                                                     2
